                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  BUCKEYE TREE LODGE AND                          Case No. 16-cv-04721-VC
  SEQUOIA VILLAGE INN, LLC, et al.,
                  Plaintiffs,                     ORDER VACATING HEARING ON
                                                  MOTION TO STRIKE
           v.
                                                  Re: Dkt. 125
  EXPEDIA, INC., et al.,
                  Defendants.

        The hearing scheduled for January 23, 2020 on the Motion to Strike is vacated. The Court

will issue a written ruling.

        IT IS SO ORDERED.

Dated: January 21, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
